DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Arguments/Remarks” filed 11/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,360,386 to Chuang.
As per claim 1, Chuang teaches:  A bed (see Abstract: “sickbed”), comprising:
a base (see Fig. 1-2, (30) bed frame);
a plurality of actuators (see Fig. 1-2, (70) power device, (80) turning system, and (90) shaking device) mounted on the base;
a platform (see Fig. 1-4, (20) main bed frame) for simulating a motion while supporting a person lying on the bed (see col. 2, lines [22-24]: “supporting a lying patient”), the platform comprising a plurality of segments (see Fig. 4, frame (20) comprises tilting sections (21, 23)), wherein each segment is supported by at least one of the plurality of actuators (see Fig. 4, section (21) connected to (71) via link rod (52), section (23) is connected to (72) via link rod (54)) and articulately coupled to another segment (see Fig. 4, sections (21,22,23) pivot with respect to one another as shown); and
a processor (see col. 5, lines [23-26]: controlled by a “control circuit”) that controls the plurality of actuators to drive the plurality of segments respectively and cause the platform to make the motion according to preprogrammed instructions stored in a memory (see col. 5, lines [23-32]: “time dependent movements” are interpreted to read on “pre-programmed instructions”),
wherein the motion includes repeated swing movements, repeated shaking movements (see Abstract: “shaking device generating an oscillatory movement,” see col. 2, lines [32-34]: “massage the body or stimulate blood circulation”), or repeated movements with an intensity level set by the person.
As per claim 6, Chuang teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein at least one of the plurality of segments is supported by only one of the plurality of actuators (see Fig. 4, section (23) is supported by actuator (72) via rod (54)).
As per claim 7, Chuang teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the plurality of actuators is 
As per claim 8, Chuang teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein upper surfaces of the plurality of segments form a contour (see Fig. 4, a contour is shown with the segments (21,22,23) angled with respect to one another), and the contour remains unchanged during the motion (see Fig. 10 and col. 5, lines [10-20], the shaking device (90) can act independently of the change in contour as affected by (71/72) or during turning by turning system (80), see also col. 5, lines [29-32]). 
As per claim 9, Chuang teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein upper surfaces of the plurality of segments form a contour (see Fig. 4, a contour is shown with the segments (21,22,23) angled with respect to one another), and the contour changes during the motion (see col. 5, lines [29-32]: by use of control circuit: “the patient is automatically turned AND massaged” thus there is disclosure that both movements can be accomplished simultaneously).
As per claim 10, Chuang teaches:  A bed (see Abstract: “sickbed”), comprising:
a base (see Fig. 1-2, (30) bed frame);
a frame (see Fig. 4, (40) turning bed frame) disposed above the base;
a plurality of first actuators (see Fig. 1-2, (80): turning system which has a at least two rods (81/82), [e.g. a plurality] to effect turning) mounted on the base 
at least two second actuators (See Fig. 4, (71/72): driving shafts);
a platform (see Fig. 4, (20): main bed frame) for supporting a person lying on the bed (see col. 2, lines [22-24]: “supporting a lying patient”), the platform comprising a plurality of segments (see Fig. 4, frame (20) comprises tilting sections (21, 23)) whose upper surfaces form a contour (a contour/angle is shown in at least Fig. 4), wherein the at least two second actuators are configured between the frame and the plurality of segments (see Fig. 4, section (21) connected to (71) via link rod (52), section (23) is connected to (72) via link rod (54)), each segment is articulately coupled to another segment and supported by frame, one of the at least two second actuators, or a supporting element mounted on the frame (see Fig. 4, sections (21,22,23) pivot with respect to one another as shown); and
a processor (see col. 5, lines [23-26]: controlled by a “control circuit”) that respectively controls the plurality of first actuators and the at least two second actuators to cause the frame and the platform to make the motion according to preprogrammed instructions stored in a memory (see col. 5, lines [23-25]: power device (70), turning system (80), and shaking device (90) are all controlled by control circuit), wherein the motion includes repeated swing movements, repeated shaking movements (see col. 5, lines [23-32]: “time dependent movements” are interpreted to read on “pre-programmed instructions”), or repeated movements with an intensity level set by the person.
As per claim 11, Chuang teaches all the limitations as described in the above rejection of claim 10, and additionally teaches: wherein the plurality of first actuators and the at least two second actuators include an electric actuator (see col. 4, lines [46-47]: “oil-pressure cylinder or electric motor”), a pneumatic actuator, or a hydraulic actuator (see Fig. 11, at least turning system (80) is shown as an “oil-pressure cylinder” aka hydraulic actuator).
As per claim 14, Chuang teaches all the limitations as described in the above rejection of claim 10, and additionally teaches:  wherein one of the plurality of segments is fixed on the frame (see Fig. 4, segment (22) is fixed on frame).
As per claim 16, Chuang teaches all the limitations as described in the above rejection of claim 10, and additionally teaches:  wherein the contour is adjustable by the at least two second actuators (see Fig. 4, (71/72) provide movement to portions (23/24) through rods (52/53) respectively to change the angle/contour of (23/24)).
As per claim 17, Chuang teaches all the limitations as described in the above rejection of claim 16, and additionally teaches:  wherein the contour changes during the motion (see col. 5, lines [29-32]: by use of control circuit: “the patient is automatically turned AND massaged” thus there is disclosure that both movements can be accomplished simultaneously)
As per claim 18
As per claim 19, Chuang teaches all the limitations as described in the above rejection of claim 10, and additionally teaches:  wherein the at least two second actuators and the supporting element each are pivotally coupled with the frame and one of the plurality of segments (see Fig. 4, section (21) connected to (71) via link rod (52), section (23) is connected to (72) via link rod (54)) and the base (see Fig. 4, (71/72) also connected to (30) via another rod as shown).
As per claim 20, Chuang teaches all the limitations as described in the above rejection of claim 10, and additionally teaches: wherein the at least two second actuators each are coupled with a connection component articulately (see Fig. 4, rods (51/52/53)), and the connection component is coupled with one of the plurality of segments pivotally (see Fig. 4, rods (52/53) provide a connection between the actuators (71/72) and segments (24/23)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,386 to Chuang in view of U.S. Patent Application Publication 2005/0166323 to Kawakami et al. (hereinafter Kawakami).
As per claim 2, Chuang teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Kawakami:  wherein the motion includes movements with six degrees of freedom (see Fig. 3-5, use of actuators [M1, M2 and M3R, M3L] provide a simulated two-way 3-axis movement/rotation of an upper bed surface, see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang with these aforementioned teachings of Kawakami to have provided additional actuators on the existing adjustable bed of Chuang to provide further manipulations of a person/patient thereon for desired therapeutic effects. 
As per claim 3, Chuang teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Kawakami: further including a remote control (see Fig. 1, [4]: remote controller) and/or a control panel for the person to control the motion (see para [0036-0037, 0041]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang with these aforementioned teachings of Kawakami to have provided a remote means to operate the patient/person support surface for greater convenience. See also Kawakami, para [0036-0037, 0041].
As per claim 12, Chuang teaches all the limitations as described in the above rejection of claim 10, however it does not teach the following which is described by Kawakami:  wherein the motion includes movements with six degrees of freedom (see 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang with these aforementioned teachings of Kawakami to have provided additional actuators on the existing adjustable bed of Chuang to provide further manipulations of a person/patient thereon for desired therapeutic effects.
As per claim 13, Chuang teaches all the limitations as described in the above rejection of claim 10, however it does not teach the following which is described by Kawakami: further including a remote control (see Fig. 1, [4]: remote controller) and/or a control panel for the person to control the motion (see para [0036-0037, 0041]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang with these aforementioned teachings of Kawakami to have provided a remote means to operate the patient/person support surface for greater convenience. See also Kawakami, para [0036-0037, 0041].

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,386 to Chuang.
As per claims 4-5, Chuang teaches all the limitations as described in the above rejection of claim 1, however it does not explicitly teach the following:  wherein one of the plurality of segments is supported by at least three of the plurality of actuators (claim 4) and wherein the plurality of segments is supported by six of the plurality of actuators 
As per claim 15, Chuang teaches all the limitations as described in the above rejection of claim 10, however it does not explicitly teach the following:  wherein the frame is supported by at least six of the plurality of first actuators.  Chuang shows at least two actuators (81/82) as discuss in the rejection of claim 10.  However, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang to have included additional/redundant/supplementary actuators (including on both lateral sides of the bed at different locations along the longitudinal length of the bed) that function identically to a bed having two actuators, to provide additional movement support, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/24/2022